Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00079-CV

                          IN THE INTEREST OF E.J.M.K., a Child

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00825
                          Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because she is indigent.

       SIGNED August 7, 2019.


                                                _____________________________
                                                Rebeca C. Martinez, Justice